—Appeal by the defen*540dant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered May 24, 2000, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal sale of a controlled substance in or near school grounds, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606).
The defendant has not, nor could he have, raised any non-frivolous issues in his supplemental pro se brief. Altman, J.P., S. Miller, McGinity, Schmidt and Rivera, JJ., concur.